
	
		II
		111th CONGRESS
		1st Session
		S. 1260
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2009
			Mr. Lieberman (for
			 himself and Mr. Graham) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide that certain photographic records relating to
		  the treatment of any individual engaged, captured, or detained after September
		  11, 2001, by the Armed Forces of the United States in operations outside the
		  United States shall not be subject to disclosure under section 552 of title 5,
		  United States Code (commonly referred to as the Freedom of Information
		  Act).
	
	
		1.Detainee Photographic Records
			 Protection
			(a)Short
			 titleThis Act may be cited as the Detainee Photographic Records Protection Act of
			 2009.
			(b)DefinitionsIn this section:
				(1)Covered
			 recordThe term covered
			 record means any record—
					(A)that is a
			 photograph that—
						(i)was
			 taken during the period beginning on September 11, 2001, through January 22,
			 2009; and
						(ii)relates to the
			 treatment of individuals engaged, captured, or detained after September 11,
			 2001, by the Armed Forces of the United States in operations outside of the
			 United States; and
						(B)for which a
			 certification by the Secretary of Defense under subsection (c) is in
			 effect.
					(2)PhotographThe
			 term photograph encompasses all photographic images, whether
			 originals or copies, including still photographs, negatives, digital images,
			 films, video tapes, and motion pictures.
				(c)Certification
				(1)In
			 GeneralFor any photograph
			 described under subsection (b)(1)(A), the Secretary of Defense shall submit a
			 certification to the President, if the Secretary of Defense, in consultation
			 with the Chairman of the Joint Chiefs of Staff, determines that the disclosure
			 of that photograph would endanger—
					(A)citizens of the United States; or
					(B)members of the Armed Forces or employees of
			 the United States Government deployed outside the United States.
					(2)Certification
			 expirationA certification submitted under paragraph (1) and a
			 renewal of a certification submitted under paragraph (3) shall expire 3 years
			 after the date on which the certification or renewal, as the case may be, is
			 submitted to the President.
				(3)Certification
			 renewalThe Secretary of
			 Defense may submit to the President—
					(A)a renewal of a certification in accordance
			 with paragraph (1) at any time; and
					(B)more than 1 renewal of a
			 certification.
					(4)Notice to
			 CongressA timely notice of the Secretary's certification shall
			 be submitted to Congress.
				(d)Nondisclosure
			 of Detainee recordsA covered
			 record shall not be subject to—
				(1)disclosure under section 552 of title 5,
			 United States Code (commonly referred to as the Freedom of Information Act);
			 or
				(2)disclosure under
			 any proceeding under that section.
				(e)Rule of
			 constructionNothing in this section shall be construed to
			 preclude the voluntary disclosure of a covered record.
			(f)Effective
			 dateThis section shall take effect on the date of enactment of
			 this Act and apply to any photograph created before, on, or after that date
			 that is a covered record.
			
